DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/08/2021. The amendments filed on 11/08/2021 are entered.
The claim objection of claim 9 has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 20160203603) hereinafter Li, in view of Hargreaves (U.S. Pub. No. 20130200892) hereinafter Hargreaves, in further view of Beck (U.S. Pub. No. 20170082718) hereinafter Beck.  
Regarding claim 1, primary reference Li teaches:

dividing an anatomical area of interest into a plurality of slices ([0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices”; [0025], “The disclosed acquisition strategy, referred to herein as Time Efficient ASL Imaging with Segmented Multiband acquisition (TEAISM) divides imaging slices into a plurality of slice groups“; [0036], “Next, at step 510, an anatomical area of interest is divided into a plurality of slices. The exact number of slices may vary depending on the capabilities of the MRI system hardware and the particular anatomy being imaged”); 
performing a multi-band (NB) echo planar imaging (EPI) acquisition process using a magnetic resonance imaging (MRI) system to acquire a control image dataset representative of the plurality of slices ([0009]-[0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices and performing an EPI acquisition process using an MRI system to acquire a control image dataset representative of the plurality of slices”; [0015], “an EPI acquisition process is performed using the MRI system to acquire a control image dataset representative of the anatomical area of interest”; [0025]; [0031]-[0035]; [0036]; [0037], “Continuing with reference to FIG. 5, following a first time delay, a first labeled/control image dataset is acquired at 515 using a MB-EPI acquisition process”; [0038]); 

following a post-labeling delay time period, performing the MB EPI acquisition process to a labeled image dataset corresponding to the slices using the acquisition order ([0009]-[0010]; [0011], “Following a first post-labeling delay time period, a multi-band EPI acquisition process is performed using the MRI system to acquire a first labeled image dataset representative of a first subset of the plurality of slices“; [0014], “Following a first post-labeling delay time period, a multi-band EPI acquisition process is performed using the MRI system to acquire a first labeled image dataset representative 
generating a perfusion weighted image of the anatomical area by subtracting the labeled image dataset from the control image dataset ([0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling” and “A perfusion weighted image of anatomical area of interest is generated by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”; [0012]-[0015]; [0016], “and generate a perfusion weighted image of anatomical area of interest by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”; [0036], perfusion image; [0037], “Then, at step 525, the labeled image datasets are subtracted from the control image dataset to yield a perfusion-weighted image”; [0038]).
	Primary reference Li fails to teach:

However, the analogous art of Hargreaves of a method for ordering slices for interleaved MRI (abstract) teaches:
using a magnetic resonance imaging (MRI) system to acquire a image dataset representative of the plurality of slices using a central-to-peripheral slice acquisition order ([0009], “According to another aspect of the invention, the method is used with arbitrary ordering schemes of the excitations for each slice (N.sub.E,S) that can include random, centric, elliptic-centric, segmented Echo Planar Imaging (EPI), interleaved EPI, interleaved radial or interleaved spiral“; [0012]-[0013]; [0019]-[0021]; [0027]-[0030], the filling of the columns of the matrix of figure 1 in the “center-out” slice sequential order is considered to be the “central-to-peripheral” slice acquisition as claimed when the multiple slices are acquired in the standard center-out order; [0035], describes the excitation of the slices as shown in figure 1, as the matrix is previously filled in the center out order; [0046], “It is separate from view-ordering schemes including centric, elliptic-centric, segmented or interleaved EPI and echo-ordering schemes for multiple-echo-train imaging such as center-out, sequential and T2-weighted echo orders. However, all of these schemes are completely compatible with the methods of the current invention” the center-out slice scheme is considered to be the central-to-peripheral slice acquisition order as claimed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using 
Primary reference Li further fails to teach:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are interleaved between the first group and the second group;
wherein the first group is acquired before the second group
However, the analogous art of Beck of a method for generating motion-corrected magnetic resonance measurement data (abstract) teaches:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are interleaved between the first group and the second group ([0044], the first slices and the second slices are spatially interleaved with respect to each other. These are considered to be the first and second group of slices. “Thus, the first slices and the second slices are acquired an interleaved acquisition. Therefore, spatially adjacent slices are acquired with a time interval with respect to one another”; [0045], first and second slice groups are interleaved; [0091]; [0092], “It can be identified in FIG. 5 that the respective slices of the sub-regions, for example the first slices S0, S7, S14 and the second slices S2, S9, 16, are spatially interleaved with respect to one another”; [0093]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li and Hargreaves to incorporate the first and second group of slices acquired in a sequential and interleaved manner as taught by Beck because utilizing a simultaneous multislice technique enables the accelerated acquisition of the magnetic resonance data which can provide faster scans while maintaining sufficient image quality. Furthermore, the interleaved acquisition minimizes the influence on spatially adjacent slices from temporally successive slice measurements ([0045]). 
Regarding claim 5, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further fails to teach:
wherein the slices are numbered and an even numbered slice is acquired first during the MB EPI acquisition process

wherein the slices are numbered and an even numbered slice is acquired first during the MB EPI acquisition process ([0027]; figure 1, shows the acquisition of slice “0” first which is considered to be an even numbered slice acquired first).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the even slice acquisition feature as taught by Hargreaves because different slices can be excited and imaged while magnetization from other slices recovers. Therefore using a sequence such as center-out increases imaging efficiency and image quality ([0003]; [0005]; [0013]). 
Regarding claim 9, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further teaches:
wherein pseudo-continuous arterial spin labeling (PCASL) is used to magnetically label the protons ([0011], “The ASL preparation process may be performed using, for example, a continuous labeling technique, pseudo-continuous labeling technique, pulsed labeling technique, or velocity-selective arterial spin labeling technique.”; [0020]; [0023]; [0032]-[0033], pCASL imaging; [0035]; [0044], “Although the TEAISM techniques are described herein with a reference to using CASL, pCASL and PASL methods in the brain, they are not limited as such.”).
Regarding claim 14, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further fails to teach:

However, the analogous art of Hargreaves of a method for ordering slices for interleaved MRI (abstract) teaches:
wherein the slices are numbered and an even numbered slice is acquired first during the MB EPI acquisition process ([0027]; figure 1, shows the acquisition of slice “0” first which is considered to be an even numbered slice acquired first).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the even slice acquisition feature as taught by Hargreaves because different slices can be excited and imaged while magnetization from other slices recovers. Therefore using a sequence such as center-out increases imaging efficiency and image quality ([0003]; [0005]; [0013]).
Regarding claim 18, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further teaches:
wherein pseudo-continuous arterial spin labeling (PCASL) is used to magnetically label the protons ([0011], “The ASL preparation process may be performed using, for example, a continuous labeling technique, pseudo-continuous labeling technique, pulsed labeling technique, or velocity-selective arterial spin labeling technique.”; [0020]; [0023]; [0032]-[0033], pCASL imaging; [0035]; [0044], “Although the TEAISM techniques are described herein with a reference to using CASL, pCASL and PASL methods in the brain, they are not limited as such.”).

A system for performing arterial spin labeling (abstract), the system comprising: 
a magnetic field generator comprising a plurality of coils ([0026]-[0029] include magnetic field generator comprising coils 12, 14, and 18 of overall system 100); 
a central control computer ([0016], “a central control computer. “; [0030], computer 28 and central control unit 26; [0045]) configured to use the plurality of coils to: 
divide an anatomical area of interest into a plurality of slices ([0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices”; [0025], “The disclosed acquisition strategy, referred to herein as Time Efficient ASL Imaging with Segmented Multiband acquisition (TEAISM) divides imaging slices into a plurality of slice groups“; [0036], “Next, at step 510, an anatomical area of interest is divided into a plurality of slices. The exact number of slices may vary depending on the capabilities of the MRI system hardware and the particular anatomy being imaged”); 
perform a multi-band (NB) echo planar imaging (EPI) acquisition process to acquire a control image dataset representative of the plurality of slices using a slice acquisition order ([0009]-[0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices and performing an EPI acquisition process using an MRI system to acquire a control image dataset representative of the plurality of slices”; [0015], “an 
perform an ASL preparation process to magnetically label protons in arterial blood water in an area upstream from the anatomical area of interest ([0011], “An ASL preparation process is performed, using the MRI system to magnetically label protons in arterial blood water in an area upstream from the anatomical area of interest. For example, where the anatomical area of interest is the brain, the upstream area comprises neck vessels. The ASL preparation process may be performed using, for example, a continuous labeling technique, pseudo-continuous labeling technique, pulsed labeling technique, or velocity-selective arterial spin labeling technique”; [0014], “using an MRI system to magnetically label protons in arterial blood water in an area upstream from an anatomical area of interest”; [0016]; [0036], “Starting at step 505, an ASL preparation process is performed by using the MRI system to apply RF pulses to a region upstream from the area being imaged. For example, where the anatomical area of interest is the brain the area upstream from the anatomical area of interest comprises neck vessels. The ASL preparation process provides two types of imaging preparations in an interleaved fashion: control and labeling imaging preparations”); 
following a post-labeling delay time period, perform the MB EPI acquisition process to a labeled image dataset corresponding to the slices using the slice acquisition order ([0009]-[0010]; [0011], “Following a first post-labeling delay time 
generate a perfusion weighted image of the anatomical area by subtracting the labeled image dataset from the control image dataset [0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling” and “A perfusion weighted image of anatomical area of interest is generated by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”; [0012]-[0015]; [0016], “and generate a perfusion weighted image of anatomical area of interest by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”; [0036], perfusion image; [0037], “Then, at step 525, the labeled image 
	Primary reference Li fails to teach:
acquire a image dataset representative of the plurality of slices using a central-to-peripheral slice acquisition order
However, the analogous art of Hargreaves of a method for ordering slices for interleaved MRI (abstract) teaches:
acquire a image dataset representative of the plurality of slices using a central-to-peripheral slice acquisition order ([0009], “According to another aspect of the invention, the method is used with arbitrary ordering schemes of the excitations for each slice (N.sub.E,S) that can include random, centric, elliptic-centric, segmented Echo Planar Imaging (EPI), interleaved EPI, interleaved radial or interleaved spiral“; [0012]-[0013]; [0019]-[0021]; [0027]-[0030], the filling of the columns of the matrix of figure 1 in the “center-out” slice sequential order is considered to be the “central-to-peripheral” slice acquisition as claimed when the multiple slices are acquired in the standard center-out order; [0035], describes the excitation of the slices as shown in figure 1, as the matrix is previously filled in the center out order; [0046], “It is separate from view-ordering schemes including centric, elliptic-centric, segmented or interleaved EPI and echo-ordering schemes for multiple-echo-train imaging such as center-out, sequential and T2-weighted echo orders. However, all of these schemes are completely compatible with the methods of the current invention” the center-out slice scheme is considered to be the central-to-peripheral slice acquisition order as claimed)

Primary reference Li further fails to teach:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are interleaved between the first group and the second group;
wherein the first group is acquired before the second group;
However, the analogous art of Beck of a method for generating motion-corrected magnetic resonance measurement data (abstract) teaches:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are interleaved between the first group and the second group ([0044], the first slices and the second slices are spatially interleaved with respect to each other. These are considered to be the first and second group of slices. “Thus, the first slices and the second slices are acquired an interleaved acquisition. Therefore, spatially adjacent slices are acquired with a time interval with respect to one another”; [0045], first and second slice groups are interleaved; [0091]; [0092], “It can be identified in FIG. 5 that the respective slices of the sub-regions, for example the first 
wherein the first group is acquired before the second group ([0044]; [0045], “Thus, the first slices in the first coherently excited slice group are excited by a single excitation pulse and read out in one single read-out process. The same applies to the second slices of the second coherently excited slice group”; [0091]; [0092], “In this context, the first sub-region, which is acquired in the first partial acquisition M0, has a first set of first slices S0, S7, S14 of the examination region. In this context, the second sub-region, which is acquired in the second partial acquisition M1, has a second set of second slices S2, S9, S16 of the examination region, etc”; [0093]; With the first slice group acquired first in the partial acquisition, the second slice group is acquired in the next partial acquisition and following the first group);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li and Hargreaves to incorporate the first and second group of slices acquired in a sequential and interleaved manner as taught by Beck because utilizing a simultaneous multislice technique enables the accelerated acquisition of the magnetic resonance data which can provide faster scans while maintaining sufficient image quality. Furthermore, the interleaved acquisition minimizes the influence on spatially adjacent slices from temporally successive slice measurements ([0045]). 
Claims 2-4, 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Hargreaves, in further view of Beck as applied to claims 1 or 5 or 14 above, and further in view of Howseman, A., et al., (“The Effect of Slice Order and Thickness on fMRI Activation Data Using Multislice Echo-Planar Imaging,” Journal of Neuroimaging. Vol 9, 1999. P. 363-376) hereinafter Howseman. 
Regarding claim 2, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further fails to teach:
wherein the slices are numbered and an odd numbered slice is acquired first during the MB EPI acquisition process.
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein the slices are numbered and an odd numbered slice is acquired first during the EPI acquisition process (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“; The acquisition order of 1, 3, …, n-1 first is considered to be an odd numbered slice acquired first during the acquisition process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the odd number slices acquired first as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to 
Regarding claim 3, the combined references of Li, Hargreaves, Beck, and Howseman teach all of the limitations of claim 2. Primary reference Li further fails to teach:
wherein slices are acquired in an ascending order
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in an ascending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, Beck, and Howseman to incorporate the ascending slice acquisition order as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Regarding claim 4, the combined references of Li, Hargreaves, Beck, and Howseman teach all of the limitations of claim 2. Primary reference Li further fails to teach:

However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in a descending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, Beck, and Howseman to incorporate the descending slice acquisition order as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Regarding claim 6, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 5. Primary reference Li further fails to teach:
wherein slices are acquired in an ascending order
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in an ascending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the ascending slice acquisition order as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Regarding claim 7, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 5. Primary reference Li further fails to teach:
wherein slices are acquired in a descending order
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in a descending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the descending slice acquisition order as taught by Howseman because 
Regarding claim 15, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 14. Primary reference Li further fails to teach:
wherein slices are acquired in an ascending order.
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in an ascending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the ascending slice acquisition order as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Regarding claim 16, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 14. Primary reference Li further fails to teach:

However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in a descending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the descending slice acquisition order as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Hargreaves, in further view of Beck as applied to claim 1 above, and further in view of Garcia, D., et al., (“Efficiency of Inversion Pulses for Background Suppressed Arterial Spin Labeling,” Magnetic Resonance in Medicine. Vol 54, 2005. P. 366-372) hereinafter Garcia (see applicant’s submitted reference of IDS filed 8/05/2019 for corresponding citations). 
Regarding claim 8, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further fails to teach:

However, the analogous art of Garcia of an arterial spin labeling MRI processing system (abstract) teaches:
wherein the MB EPI acquisition process uses combined pre-saturation and inversion RF to suppress static tissue in the anatomical area of interest from the acquired slices  (page 367, In Vivo Measurements, “Presaturation of the 2-cm slab was performed with two 90° pulses with crusher gradients, and then the frequency offset corrected inversion (FOCI) inversion pulse (17, 18) was applied immediately afterwards at a TI of 1.8 s. ASL images with and without added inversion pulses were interleaved in the following sequence: unsuppressed label, unsuppressed control, suppressed label, and suppressed control (repeated 10 times for an approximately 5-min scan)”; page 368, Results; page 369, Experimental Measurements, “Background suppression with the four optimally timed pulses produced a static tissue background signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the presaturation and inversion pulse to suppress tissue because reduction or elimination of the background signal can greatly improve sensitivity and reproducibility of the arterial spin labeling imaging (page 366, col 1, paragraph 2). 
Regarding claim 17, the combined references of Li, Hargreaves, and Beck teach all of the limitations of claim 1. Primary reference Li further fails to teach:

However, the analogous art of Garcia of an arterial spin labeling MRI processing system (abstract) teaches:
wherein the MB EPI acquisition process uses combined pre- saturation and inversion RF to suppress static tissue in the anatomical area of interest from the acquired slices (page 367, In Vivo Measurements, “Presaturation of the 2-cm slab was performed with two 90° pulses with crusher gradients, and then the frequency offset corrected inversion (FOCI) inversion pulse (17, 18) was applied immediately afterwards at a TI of 1.8 s. ASL images with and without added inversion pulses were interleaved in the following sequence: unsuppressed label, unsuppressed control, suppressed label, and suppressed control (repeated 10 times for an approximately 5-min scan)”; page 368, Results; page 369, Experimental Measurements, “Background suppression with the four optimally timed pulses produced a static tissue background signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Hargreaves, and Beck to incorporate the presaturation and inversion pulse to suppress tissue because reduction or elimination of the background signal can greatly improve sensitivity and reproducibility of the arterial spin labeling imaging (page 366, col 1, paragraph 2). 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Fung et al. (U.S. Pub. No. 20090302840) hereinafter Fung, in further view of Beck. 
Regarding claim 10, primary reference Li teaches:
A method for generating a perfusion weighted image using arterial spin labeling (ASL) with segmented acquisitions (abstract), the method comprising: 
dividing an anatomical area of interest into a plurality of slices ([0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices”; [0025], “The disclosed acquisition strategy, referred to herein as Time Efficient ASL Imaging with Segmented Multiband acquisition (TEAISM) divides imaging slices into a plurality of slice groups“; [0036], “Next, at step 510, an anatomical area of interest is divided into a plurality of slices. The exact number of slices may vary depending on the capabilities of the MRI system hardware and the particular anatomy being imaged”); 
performing a multi-band (MB) echo planar imaging (EPI) acquisition process using a magnetic resonance imaging (MRI) system to acquire a control image dataset representative of the plurality of slices using a slice acquisition order ([0009]-[0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices and performing an EPI acquisition process using an MRI system to acquire a control image dataset representative of the plurality of slices”; [0015], “an EPI acquisition process is performed 
performing an ASL preparation process, using the MRI system to magnetically label protons in arterial blood water in an area upstream from the anatomical area of interest ([0011], “An ASL preparation process is performed, using the MRI system to magnetically label protons in arterial blood water in an area upstream from the anatomical area of interest. For example, where the anatomical area of interest is the brain, the upstream area comprises neck vessels. The ASL preparation process may be performed using, for example, a continuous labeling technique, pseudo-continuous labeling technique, pulsed labeling technique, or velocity-selective arterial spin labeling technique”; [0014], “using an MRI system to magnetically label protons in arterial blood water in an area upstream from an anatomical area of interest”; [0016]; [0036], “Starting at step 505, an ASL preparation process is performed by using the MRI system to apply RF pulses to a region upstream from the area being imaged. For example, where the anatomical area of interest is the brain the area upstream from the anatomical area of interest comprises neck vessels. The ASL preparation process provides two types of imaging preparations in an interleaved fashion: control and labeling imaging preparations”); 
following a post-labeling delay time period, performing a MB EPI acquisition process to a labeled image dataset corresponding to the slices using the slice acquisition order ([0009]-[0010]; [0011], “Following a first post-labeling delay time 
generating a perfusion weighted image of the anatomical area by subtracting the labeled image dataset from the control image dataset ([0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling” and “A perfusion weighted image of anatomical area of interest is generated by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”; [0012]-[0015]; [0016], “and generate a perfusion weighted image of anatomical area of interest by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”; [0036], perfusion image; [0037], “Then, at step 525, the labeled image 
Primary reference Li fails to teach:
to acquire a control image dataset representative of the plurality of slices using a peripheral-to-central slice acquisition order
However, the analogous art of Fung of an MR imaging system for determining view-ordering sequences (abstract) teaches:
to acquire a control image dataset representative of the plurality of slices using a peripheral-to-central slice acquisition order ([0054], “a reverse-centric ordering scheme”; [0055], the portion with slice “10” as the center and beginning with slice “8” is a reverse-centric ordering scheme which is considered to be peripheral-to-central slice acquisition order);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li to incorporate the peripheral to central slice acquisition order as taught by Fung because different slices can be excited and imaged while magnetization from other slices recovers. Therefore using a sequence such as peripheral to center increases imaging efficiency and image quality by shortening scan time ([0007]-[0008]). 
Primary reference Li further fails to teach:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are divided between the first group and the second group in an alternating manner;

However, the analogous art of Beck of a method for generating motion-corrected magnetic resonance measurement data (abstract) teaches:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are divided between the first group and the second group in an alternating manner ([0044], the first slices and the second slices are spatially interleaved with respect to each other. These are considered to be the first and second group of slices. “Thus, the first slices and the second slices are acquired an interleaved acquisition. Therefore, spatially adjacent slices are acquired with a time interval with respect to one another”; [0045], first and second slice groups are interleaved; [0091]; [0092], “It can be identified in FIG. 5 that the respective slices of the sub-regions, for example the first slices S0, S7, S14 and the second slices S2, S9, 16, are spatially interleaved with respect to one another”; [0093]);
wherein the first group is acquired before the second group ([0044]; [0045], “Thus, the first slices in the first coherently excited slice group are excited by a single excitation pulse and read out in one single read-out process. The same applies to the second slices of the second coherently excited slice group”; [0091]; [0092], “In this context, the first sub-region, which is acquired in the first partial acquisition M0, has a first set of first slices S0, S7, S14 of the examination region. In this context, the second sub-region, which is acquired in the second partial acquisition M1, has a second set of second slices S2, S9, S16 of the examination region, etc”; [0093]; With the first slice group acquired first in the partial acquisition, the second slice group is acquired in the next partial acquisition and following the first group);

Regarding claim 19, primary reference Li teaches:
A system for performing arterial spin labeling (abstract), the system comprising: 
a magnetic field generator comprising a plurality of coils ([0026]-[0029] include magnetic field generator comprising coils 12, 14, and 18 of overall system 100); 
a central control computer ([0016], “a central control computer. “; [0030], computer 28 and central control unit 26; [0045]) configured to use the plurality of coils to: 
divide an anatomical area of interest into a plurality of slices ([0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices”; [0025], “The disclosed acquisition strategy, referred to herein as Time Efficient ASL Imaging with Segmented Multiband acquisition (TEAISM) divides imaging slices into a plurality of slice groups“; [0036], “Next, at step 510, an anatomical area of interest is divided into a plurality of 
perform a multi-band (MB) echo planar imaging (EPI) acquisition process to acquire a control image dataset representative of the plurality of slices using a slice acquisition order ([0009]-[0011], “According to some embodiments of the present invention, a method for generating a perfusion weighted image using arterial spin labeling with segmented acquisitions includes dividing an anatomical area of interest into a plurality of slices and performing an EPI acquisition process using an MRI system to acquire a control image dataset representative of the plurality of slices”; [0015], “an EPI acquisition process is performed using the MRI system to acquire a control image dataset representative of the anatomical area of interest”; [0025]; [0031]-[0035]; [0036]; [0037], “Continuing with reference to FIG. 5, following a first time delay, a first labeled/control image dataset is acquired at 515 using a MB-EPI acquisition process”; [0038]); 
perform an ASL preparation process to magnetically label protons in arterial blood water in an area upstream from the anatomical area of interest ([0011], “An ASL preparation process is performed, using the MRI system to magnetically label protons in arterial blood water in an area upstream from the anatomical area of interest. For example, where the anatomical area of interest is the brain, the upstream area comprises neck vessels. The ASL preparation process may be performed using, for example, a continuous labeling technique, pseudo-continuous labeling technique, pulsed labeling technique, or velocity-selective arterial spin labeling technique”; [0014], “using an MRI system to magnetically label protons in arterial blood water in an area 
following a post-labeling delay time period, perform the MB EPI acquisition process to a labeled image dataset corresponding to the slices using the slice acquisition order ([0009]-[0010]; [0011], “Following a first post-labeling delay time period, a multi-band EPI acquisition process is performed using the MRI system to acquire a first labeled image dataset representative of a first subset of the plurality of slices“; [0014], “Following a first post-labeling delay time period, a multi-band EPI acquisition process is performed using the MRI system to acquire a first labeled image dataset representative of a first portion of the anatomical area of interest (an inferior region of the brain)“; [0016]; [0032], “After labeling, a post-labeling delay (PLD) is introduced to allow magnetically-labeled blood water to flow into the microvasculature and tissue. The three acquisition strategies differ in the length of the PLD. For the SB case, the PLD for the whole brain SB-EPI pCASL imaging is referred to as "SB-PLD." This time may be, for example, on the order of 1.1s. For the MB acquisition strategy, an MB factor of 6 is used and the whole brain PLD is slightly longer (e.g., 1.6 seconds)”; [0037], “Continuing with reference to FIG. 5, following a first time delay, a first labeled/control image dataset is acquired at 515 using a MB-EPI acquisition process (or SB-EPI when the MB factor equal to 1 is used)”); and 

	Primary reference Li fails to teach:
to acquire a control image dataset representative of the plurality of slices using a peripheral- to-central slice acquisition order;
However, the analogous art of Fung of an MR imaging system for determining view-ordering sequences (abstract) teaches:
to acquire a control image dataset representative of the plurality of slices using a peripheral- to-central slice acquisition order ([0054], “a reverse-centric ordering scheme”; [0055], the portion with slice “10” as the center and beginning with slice “8” is a reverse-centric ordering scheme which is considered to be peripheral-to-central slice acquisition order);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using 
Primary reference Li further fails to teach:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are interleaved between the first group and the second group;
wherein the first group is acquired before the second group;
However, the analogous art of Beck of a method for generating motion-corrected magnetic resonance measurement data (abstract) teaches:
wherein the plurality of slices comprise a first group of slices and a second group of slices, wherein the plurality of slices are interleaved between the first group and the second group ([0044], the first slices and the second slices are spatially interleaved with respect to each other. These are considered to be the first and second group of slices. “Thus, the first slices and the second slices are acquired an interleaved acquisition. Therefore, spatially adjacent slices are acquired with a time interval with respect to one another”; [0045], first and second slice groups are interleaved; [0091]; [0092], “It can be identified in FIG. 5 that the respective slices of the sub-regions, for example the first slices S0, S7, S14 and the second slices S2, S9, 16, are spatially interleaved with respect to one another”; [0093]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li and Fung to incorporate the first and second group of slices acquired in a sequential and interleaved manner as taught by Beck because utilizing a simultaneous multislice technique enables the accelerated acquisition of the magnetic resonance data which can provide faster scans while maintaining sufficient image quality. Furthermore, the interleaved acquisition minimizes the influence on spatially adjacent slices from temporally successive slice measurements ([0045]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Fung, in further view of Beck as applied to claim 10 above, and further in view of Howseman. 

wherein the slices are numbered and an odd numbered slice is acquired first during the MB EPI acquisition process.
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein the slices are numbered and an odd numbered slice is acquired first during the MB EPI acquisition process (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“; The acquisition order of 1, 3, …, n-1 first is considered to be an odd numbered slice acquired first during the acquisition process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Fung, and Beck to incorporate the odd number slices acquired first as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Regarding claim 12, the combined references of Li, Fung, Beck, and Howseman teach all of the limitations of claim 11. Primary reference Li further fails to teach:
wherein slices are acquired in an ascending order.

wherein slices are acquired in an ascending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the perfusion weighted image using arterial spin labeling magnetic resonance system of Li, Fung, Beck, and Howseman to incorporate the ascending slice acquisition order as taught by Howseman because slice order can impact the imaging assessment of regions of interest and utilizing a specific acquisition slice order provides the physician with a unique dataset corresponding to particular contrasts and patterns (page 364, col 1, paragraph 3 through col 2, paragraph 1). 
Regarding claim 13, the combined references of Li, Fung, Beck, and Howseman teach all of the limitations of claim 11. Primary reference Li further fails to teach:
wherein slices are acquired in a descending order.
However, the analogous art of Howseman of a multislice echo-planar imaging system with slice order adjustment (abstract) teaches:
wherein slices are acquired in a descending order (page 366, col 1, “These corresponded to consecutive ascending slices, consecutive descending slices, and using a twopass interleaved acquisition in an ascending order (1, 3, . . ., n-1; 2, 4, . . ., n)“;).
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.A.F./Examiner, Art Unit 3793       

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791